DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/04/2021.
Applicant’s amendments filed 02/04/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, 7-13, and 18; cancellation of claim 14; and the addition of new claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi et al. (hereinafter Choi) in view of Chen et al. (US Patent No. 9,379,069, hereinafter Chen) and Fajardo et al. (US 2008/0157911, hereinafter Fajardo).
With respect to Claim 1, Choi discloses a method of forming a semiconductor device (electronic device package) (Choi, Figs. 1-3, 10, 14A, ¶0029-¶0048, ¶0115-¶0117), the method comprising:
       preparing a first die on a first substrate (120, a control chip including active devices on the semiconductor wafer) (Choi, Fig. 1, ¶0033-¶0036);
       preparing a second die on a second substrate (128, a stack of the memory chips HBM 128b on the buffer chip 128a) (Choi, Fig. 1, ¶0037-¶0038) separate from the first substrate;
       preparing a wafer (e.g., 110) (Choi, Figs. 1-3, ¶0045-¶0049);
       forming a magnetic structure (the interposer 110 includes passive device 132, e.g., an inductor which is formed to include vias connecting to the redistribution layers;  the transmission line (110, interposer includes redistribution layer, e.g., 137-1 in Fig. 2; the interposer 110 includes a body layer 110bd and a top insulating layer 117, as in Fig. 3, the top insulating layer 117 including interconnection layers 114, 116, and 118 is interpreted as redistribution layer on a wafer 110bd) (Choi, Figs. 1-3, ¶0030, ¶0043-¶0048) to electrically connect the first die (120) and the second die (128b); and
       bonding (through connection terminals 122 and 130, e.g., solder bumps, to bond the interconnections pads 119 of the wafer 110 to the connection terminals 122 and 130 of the first die 120 and second die 128) (Choi, Figs. 1-3, ¶0033, ¶0037, ¶0049-¶0051) the first die (120) and the second die (128b) to the wafer (110).
Further, Choi does not specifically disclose that (1) the magnetic structure surrounding a transmission line in the redistribution layer; (2) wherein the forming of the magnetic structure and the transmission line further comprises: forming a lower layer in a first dielectric layer over the wafer; forming the transmission line in a second dielectric layer over the lower layer and the first dielectric layer; forming at least a connecting via penetrating the first dielectric layer and the second dielectric layer to couple to the lower layer; and forming an upper layer in a third dielectric layer over the second dielectric layer and the connecting via, wherein the lower layer, the connecting via and the upper layer form the magnetic structure.
Regarding (1), Chen teaches forming a magnetic layer (208) (Chen, Fig. 10, 14A, Col. 2, lines 12-40; Col. 3, lines 7-18; Col. 5, lines 5-51; Col. 6, lines 6-14) on a substrate (202) and in the dielectric layer (204a/204b); the magnetic layer (208) surrounding a first transmission line (214) which is surrounded by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of forming a semiconductor device of Choi by forming interposer including the redistribution layer that includes a transmission line and magnetic layer between the dielectric layers with the magnetic layer dimensioned relative to the transmission line as taught by Chen to have the magnetic structure surrounding a transmission line in the redistribution layer in order to increase the inductance of the transmission line without increasing the resistance to promote current flow through the transmission line, and thus to obtain improved semiconductor device with improved life span (Chen, Col. 2, lines 52-67; Col. 3, lines 1-2; Col. 6, lines 6-12).
Regarding (1), Fajardo teaches forming inductively coupled wires (Fajardo, Figs. 2, 3A-3H, ¶0001, ¶0018-¶0024; ¶0040-¶0047) in the interlayer dielectric layers (205/211/216 in Fig. 2 or 305/311/316 in Figs. 3C-3F) formed on the semiconductor substrate to improve electrical consumption efficiently through reduced eddy current, wherein the primary wirings (309/310) are surrounded by the magnetic material layers (304 and 313) (Fajardo, Figs. 3C-3H, ¶0022, ¶0023, ¶0044) comprised of suitable magnetic materials that are connected by the contact via extending between the lower magnetic layer (304) and the upper magnetic layer (313). Specifically,  Fajardo teaches forming the magnetic structure and the transmission line that further comprises forming a lower layer (304) in a first dielectric layer (lower dielectric layer 305) (Fajardo, Fig. 3C, ¶0022, ¶0040) over the wafer; forming the transmission line (309/310) (Fajardo, Figs. 3D-3E, ¶0041, ¶0042) in a second dielectric layer (311) over the lower layer (304) and the first dielectric layer (305); forming at least a connecting via (openings in the lower and higher dielectric layers 305 and 311 including the seed layer 312) (Fajardo, Fig. 3F, ¶0042, ¶0043) penetrating the first dielectric layer (305) and the second dielectric layer (311) to couple to the lower layer (304); and forming an upper layer (313) (Fajardo, Figs. 3G-3H, ¶0044, ¶0045) in a third dielectric layer (316/317) over the second dielectric layer (311) and the connecting via, wherein the lower layer (304), the connecting via and the upper layer (313) to form the magnetic structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of forming a semiconductor device of Choi by forming the magnetic .
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi in view of Chen (US Patent No. 9,379,069) and Fajardo (US 2008/0157911) as applied to claim 1, and further in view of Jou et al. (US 2015/0371772, hereinafter Jou).
Regarding Claims 2-6, Choi in view of Chen and Fajardo discloses the method of claim 1. Further, Choi does not specifically disclose the method, wherein the forming of the magnetic structure comprises: depositing a material containing 30% to 50% Ni, 30% to 50% Zn, and 15% to 25% Cu-Fe2O4 in a spin coating process (as claimed in claim 2); wherein the forming of the magnetic structure comprises: depositing a material containing 70% to 90% Y and 15% to 25% Bi-Fe5O12 in a spin coating process (as claimed in claim 3); wherein the forming of the magnetic structure comprises: depositing a material containing 70% to 90% Ni and 15% to 25% Fe in an electroplating deposition process (as claimed in claim 4); wherein the forming of the magnetic structure comprises: depositing a material containing 70% to 90% Ni and 15% to 25% Fe in a sputtering process (as claimed in claim 5); wherein the forming of the magnetic structure comprises: depositing a material containing 90% to 93% Co, 4% to 5% Ta, and 3% to 5% Zr in a sputtering process (as claimed in claim 6).
However, Jou teaches magnetic structure (700) (Jou, ¶0040-¶0042) including a magnetic material (702) having  a high permeability, wherein the forming of the magnetic structure (700) (Jou, ¶0041) comprises: depositing a material containing 30% to 50% nickel (Ni), 30% to 50% zinc (Zn), about 
The claimed ranges of Cu-Fe2O4, Bi-Fe5O12, nickel (Ni), iron (Fe), cobalt (Co), tantalum (Ta), and zirconium (Zr) overlap the ranges of Jou.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Choi/Chen/Fajardo by forming the magnetic structure including a material with optimized content of Cu-Fe2O4, Bi-Fe5O12, nickel (Ni), iron (Fe), cobalt (Co), tantalum (Ta), and zirconium (Zr) and deposited by a specific process as taught by Jou to have the method, wherein the forming of the magnetic structure comprises: depositing a material containing 30% to 50% Ni, 30% to 50% Zn, and 15% to 25% Cu-Fe2O4 in a spin coating process (as claimed in claim 2); .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi in view of Raemon et al. (US Patent No. 6,975,189, hereinafter Raemon), Chen (US Patent No. 9,379,069), and Fajardo (US 2008/0157911).
With respect to Claim 7, Choi discloses a method of forming a semiconductor device (electronic device package) (Choi, Figs. 1-3, 10, 14A, ¶0029-¶0048, ¶0115-¶0117), the method comprising:
       preparing a first die on a first substrate (120, a control chip including active devices on the semiconductor wafer) (Choi, Figs. 1, 10, ¶0033-¶0036, ¶0069);
       preparing a second die on a second substrate (128, a stack of the memory chips HBM 128b on the buffer chip 128a) (Choi, Figs. 1, 10, ¶0037-¶0038, ¶0069) separate from the first substrate;
       preparing a wafer (e.g., 110a/110b) (Choi, Figs. 1-3, 10, ¶0045-¶0049, ¶0071-¶0077);
       forming a first magnetic structure (the interposer 110 includes passive device 132, e.g., an inductor which is formed to include vias connecting to the redistribution layers; specifically, the inductor in Fig. 14A includes an upper magnetic layer 162 between the insulating layers 166 on the interposer 110, a lower magnetic layer 164 between the insulating layers 168, and vias 172 connecting the upper magnetic layer 162 to the lower magnetic layer 164; thus, an upper magnetic layer 162 between the insulating layers 166 on the interposer 110 connected to the vias is interpreted as a first magnetic structure) (Choi, Figs. 1-3, 14A, ¶0032, ¶0041, ¶0046-¶0048, ¶0115-¶0117) and a second magnetic structure (the interposer 110 includes a plurality of  passive devices 132a-132b, as in Fig. 10) (Choi, Figs. 1-3, 10, ¶0073, ¶0077), a first transmission line (interconnection layer 116 to connect the control chip 120 with chips 128b) (Choi, Figs. 1, 10, ¶0037, ¶0069) and a second transmission line (118, the interconnection line between the first die 120 and the power management circuit 124 or the another interconnection line 116 in a different level between the first die 120 and the second die 128b) in the redistribution layer (110, interposer includes redistribution layer, e.g., 137-1 in Fig. 2; the interposer 110 includes a body layer 110bd and a top insulating layer 117 interpreted as 
       bonding (through connection terminals 122 and 130, e.g., solder bumps, to bond the interconnections pads 119 of the wafer 110 to the connection terminals 122 and 130 of the first die 120 and second die 128) (Choi, Figs. 1-3, ¶0033, ¶0037, ¶0049-¶0051) the first die (120) and the second die (128b) to the wafer (110).
Further, Choi does not specifically disclose (1) forming a first magnetic structure and a second magnetic structure while forming a redistribution layer over the wafer; the first magnetic structure surrounding a first transmission line in the redistribution layer, the second magnetic structure surrounding a second transmission line in the redistribution layer, (2) wherein the forming of the first magnetic structure, the second magnetic structure, the first transmission line and the second transmission line further comprises: forming a first lower layer and a second lower layer in a first dielectric layer over the wafer; forming the first transmission line and the second transmission line in a second dielectric layer over the first lower layer, the second lower layer and the first dielectric layer; forming at least a first connecting via and at least a second connecting via penetrating the first dielectric layer and the second dielectric layer, wherein the first connecting via couples to the first lower layer, and the second connecting via couples to the second lower layer; and forming a first upper layer and a second upper layer in a third dielectric layer over the second dielectric layer, wherein the first lower layer, the first connecting via and the first upper layer form the first magnetic structure, and the second lower layer, the second connecting via and the second upper layer form the second magnetic structure.
Regarding (1), Reamon teaches multi-layer metal-shielded transmission lines (Reamon, Figs. 3-5, Col. 1, lines 33-51; Col. 2, lines 30-67; Cols. 3-5) formed in side-by-side arrangement on a substrate, wherein conductive layers (10) including a lower conductive layer (12) (Reamon, Figs. 3-5, Col. 3, lines 36-67; Col. 4, lines 1-12, lines 21-67; Col. 5, lines 1-40) and an upper conductive layer (14) are separated by nonconductive layers (20) provided with a plurality of vias filled with conductive materials (50) so as to form a conductive sidewall shield around the centermost (16) transmission line to electrically isolate signal 
Further, Chen teaches forming a magnetic layer (208) (Chen, Fig. 10, 14A, Col. 2, lines 12-40; Col. 3, lines 7-18; Col. 5, lines 5-14; Col. 6, lines 6-14) on a substrate (202) and in the dielectric layer (204a/204b); the magnetic layer (208) surrounding a first transmission line (214) which is surrounded by the dielectric layer (210) so as to increase the inductance of the first transmission line (214) which increases an impedance of the first transmission line (214) to promote current flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Choi by forming interposer including the redistribution layer that includes a plurality of conductive layers and nonconductive layers to form a first structure and a second structure surrounding a first transmission line and a second transmission line as taught by Reamon, wherein the plurality of conductive layers includes a first magnetic layer and a second magnetic layer between the dielectric layers with the first and second magnetic layers dimensioned relative to the first transmission line and the second transmission line as taught by Chen to have a first magnetic structure and a second magnetic structure while forming a redistribution layer over the wafer; the first magnetic structure surrounding a first transmission line in the redistribution layer, the second magnetic structure surrounding a second transmission line in the redistribution layer in order to provide perfect electrical isolation of the transmission lines; and to increase the inductance of the first transmission line without increasing the resistance to promote current flow through the first  transmission line, and thus to obtain improved semiconductor device with improved life span (Reamon, Col. 1, lines 33-51; Col. 5, lines 8-40; Chen, Col. 2, lines 52-67; Col. 3, lines 1-2; Col. 6, lines 6-12).
Regarding (2), Fajardo teaches forming inductively coupled wires (Fajardo, Figs. 2, 3A-3H, ¶0001, ¶0018-¶0024; ¶0040-¶0047) in the interlayer dielectric layers (205/211/216 in Fig. 2 or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of forming a semiconductor device of Choi/Reamon/Chen by forming multi-layer metal-shielded transmission lines formed in side-by-side arrangement and including the first and second magnetic structures over the wafer of Choi/Reamon/Chen, wherein each of the first and second magnetic structures is formed in the dielectric layers over the wafer as taught by Fajardo, such that the first and second magnetic structures include the first and second lower magnetic layers that are connected to the first and second upper magnetic layers so as to surround the first and second transmission wirings, respectively, to have the method, wherein the forming of the first magnetic structure, the second magnetic structure, the first transmission line and the second transmission line further comprises: forming a first lower layer and a second lower layer in a first dielectric layer over the wafer; forming the first transmission line and the second transmission line in a second dielectric layer over the first lower layer, the second lower layer and the first dielectric layer; forming at least a first connecting via and at least a second connecting via penetrating the first dielectric layer and the second dielectric layer, wherein the first connecting via couples to the first lower layer, and the second connecting via .
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi in view of Raemon (US Patent No. 6,975,189), Chen (US Patent No. 9,379,069), and Fajardo (US 2008/0157911) as applied to claim 7, and further in view of Jou (US 2015/0371772).
Regarding Claims 8-12, Choi in view of Raemon, Chen, and Fajardo discloses the method of claim 7. Further, Choi does not specifically disclose the method, wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 30% to 50% Ni, 30% to 50% Zn, and 15% to 25% Cu-Fe2O4 in a spin coating process (as claimed in claim 8); wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 70% to 90% Y and 15% to 25% Bi-Fe5O12 in a spin coating process (as claimed in claim 9); wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 70% to 90% Ni and 15% to 25% Fe in an electroplating deposition process (as claimed in claim 10); wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 70% to 90% Ni and 15% to 25% Fe in a sputtering process (as claimed in claim 11); wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 90% to 93% Co, 4% to 5% Ta, and 3% to 5% Zr in a sputtering process (as claimed in claim 12).
However, Jou teaches magnetic structure (700) (Jou, ¶0040-¶0042) including a magnetic material (702) having  a high permeability, wherein the forming of the magnetic structure (700) (Jou, ¶0041) comprises: depositing a material containing 30% to 50% nickel (Ni), 30% to 50% zinc (Zn), about 10% to 30% copper (Cu), and 5% to 25% Fe2O4 in a spin coating process; according another embodiment (Jou, ¶0041), the forming of the magnetic structure (700) comprises: depositing a material 
The claimed ranges of Cu-Fe2O4, Bi-Fe5O12, nickel (Ni), iron (Fe), cobalt (Co), tantalum (Ta), and zirconium (Zr) overlap the ranges of Jou.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Choi/Raemon/Chen/Fajardo by forming one of the first magnetic structure and the second magnetic structure of Choi/Raemon/Chen/Fajardo including a magnetic material with optimized content of Cu-Fe2O4, Bi-Fe5O12, nickel (Ni), iron (Fe), cobalt (Co), tantalum (Ta), and zirconium (Zr) and deposited by a specific process as taught by Jou to have the method, wherein the forming of one of the first magnetic structure and the second magnetic structure comprises: depositing a material containing 30% to 50% Ni, 30% to 50% Zn, and 15% to 25% Cu-Fe2O4 in a spin coating process (as claimed in claim 8); .
Claims 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi in view of Chen (US Patent No. 9,379,069), Wu et al. (US 2015/0076682, hereinafter Wu), and Fajardo (US 2008/0157911).
With respect to Claim 13, Choi discloses a method of forming a semiconductor device (electronic device package) (Choi, Figs. 1-3, 10, 13A, 14A, ¶0029-¶0048, ¶0115-¶0117), comprising:
       receiving a first die (e.g., 120, a control chip including active devices on the semiconductor wafer) (Choi, Fig. 1, ¶0033-¶0036) and a second die (e.g., 128, a stack of the memory chips HBM 128b on the buffer chip 128a) (Choi, Fig. 1, ¶0037-¶0038);
       forming a redistribution layer (e.g., 117, the interposer 110 includes redistribution layer, e.g., 137-1 in Fig. 2; the interposer 110 includes a body layer 110bd and a top insulating layer 117, as in Fig. 3, the top insulating layer 117 including interconnection layers 114, 116, and 118 is interpreted as redistribution layer on a wafer 110bd) (Choi, Figs. 1-3, ¶0030, ¶0043-¶0048) on a semiconductive material (e.g., silicon) of a wafer (110, interposer includes redistribution layer), wherein the redistribution layer comprises a plurality of dielectric layers (117, includes a plurality of insulating layers, e.g., upper insulating layers 166 in Fig. 14A) (Choi, Figs. 1-3, 14A, ¶0043-¶0048, ¶0117);
       forming a first transmission line (interconnection layer 116 to connect the control chip 120 with chips 128b) (Choi, Fig. 1, ¶0037) in the redistribution layer (117) on the semiconductive material of the wafer (110);
       forming a first magnetic structure (the interposer 110 includes passive device 132, e.g., an inductor which is formed to include vias connecting to the redistribution layers; specifically, the inductor in Fig. 14A includes an upper magnetic layer 162 between the insulating layers 166 on the interposer 110, a lower magnetic layer 164 between the insulating layers 168, and vias 172 connecting the upper magnetic layer 162 to the lower magnetic layer 164; thus, an upper magnetic layer 162 between the insulating layers 166 on the interposer 110 connected to the vias is interpreted as a magnetic structure) (Choi, Figs. 1-3, 14A, ¶0032, ¶0041, ¶0046-¶0048, ¶0115-¶0117); and

Further, Choi does not specifically disclose that (1) a first magnetic structure surrounding the first transmission line, the first magnetic structure configured to increase a characteristic impedance of the first transmission line; (2) forming an underfill material between the first die and the redistribution layer, and between the second die and the redistribution layer, wherein the underfill material is directly over the first magnetic structure, wherein the first magnetic structure is disposed between the first die and the second die; (3) wherein the forming of the first magnetic structure and the first transmission line further comprises: forming a first lower layer in a first dielectric layer of the plurality of dielectric layers; forming the first transmission line in a second dielectric layer of the plurality of dielectric layers over the lower layer and the first dielectric layer; forming at least a first connecting via penetrating the first dielectric layer and the second dielectric layer to couple to the lower layer; and forming a first upper layer in a third dielectric layer of the plurality of dielectric layers over the second dielectric layer and the first connecting via, wherein the first lower layer, the first connecting via and the first upper layer form the first magnetic structure.
Regarding (1), Chen teaches forming a magnetic layer (208) (Chen, Fig. 10, 14A, Col. 2, lines 12-40; Col. 3, lines 7-18; Col. 5, lines 5-14; Col. 6, lines 6-14) on a substrate (202); the magnetic layer (208) surrounding a first transmission line (214) which is surrounded by the dielectric layer (210) so as to increase the inductance of the first transmission line (214) which increases an impedance of the first transmission line (214) to promote current flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Choi by forming interposer including the redistribution layer that includes a first transmission line and a magnetic layer between the dielectric layers with the magnetic layer dimensioned relative to the first transmission line as taught by Chen to have a first magnetic structure surrounding the first transmission line, the first magnetic structure configured to increase a 
Regarding (2), Choi teaches forming a first transmission line (interconnection layer 116 to connect the control chip 120 with chips 128b) (Choi, Fig. 1, ¶0037) between the first die (120) and the second die (128). Further, Wu teaches a method of 3D IC integration (Wu, Figs. 1, 2A-2H, 4, 5A-5B, 6A-6B, 7A-7B, ¶0003, ¶0005, ¶0006, ¶0024-¶0031, ¶0035-¶0037) to produce a thinned integrated circuit device having reduced size and better electrical performance, wherein for fixing the integrated circuits (e.g., IC 140) to the redistribution layer (110) disposed on the wafer (100), an underfill material (e.g., 135) (Wu, Figs. 1, 2A-2H, 5A, 6A, ¶0024, ¶0027) is formed between the first die (e.g., IC 140) and the redistribution layer (110), and between the second die (e.g., IC 140) and the redistribution layer (110), wherein the underfill material (135) (Wu, Figs. 4, 5B, ¶0034, ¶0035) is also formed between the first die and the second die, and directly over the first structure (e.g., 140’), wherein the first structure (140’) is disposed between the first die (140) and the second die (140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Choi by forming 3D integrated circuit device as taught by Wu, wherein the first die and the second die are disposed on the redistribution layer with an underfill material therebetween and with a first magnetic structure of Choi between the first die and the second die for isolating the first transmission line of Choi between the first die and the second die to have forming an underfill material between the first die and the redistribution layer, and between the second die and the redistribution layer, wherein the underfill material is directly over the first magnetic structure, wherein the first magnetic structure is disposed between the first die and the second die in order to improve fixing the integrated circuits to the wafer, and thus to provide improved thinned integrated circuit device having reduced size and better electrical performance; (Wu, ¶0003, ¶0005-¶0006, ¶0024, ¶0027, ¶0034, ¶0036; Chen, Col. 2, lines 52-67; Col. 3, lines 1-2; Col. 6, lines 6-12).
Regarding (3), Fajardo teaches forming inductively coupled wires (Fajardo, Figs. 2, 3A-3H, ¶0001, ¶0018-¶0024; ¶0040-¶0047) in the interlayer dielectric layers (205/211/216 in Fig. 2 or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of forming a semiconductor device of Choi by forming the magnetic structure in the dielectric layers over the wafer as taught by Fajardo to have the method, wherein the forming of the first magnetic structure and the first transmission line further comprises: forming a first lower layer in a first dielectric layer of the plurality of dielectric layers; forming the first transmission line in a second dielectric layer of the plurality of dielectric layers over the lower layer and the first dielectric layer; forming at least a first connecting via penetrating the first dielectric layer and the second dielectric layer to couple to the lower layer; and forming a first upper layer in a third dielectric layer of the plurality of dielectric layers over the second dielectric layer and the first connecting via, wherein the first lower layer, the first connecting via and the first upper layer form the first magnetic structure in order to provide improved method to produce on-die inductively coupled wires having  improved electrical power consumption efficiency through reduced eddy currents by forming magnetic structure (Fajardo, ¶0001, ¶0018, ¶0021, ¶0022, ¶0018, ¶0047).
Regarding Claim 18, Choi in view of Chen, Wu, and Fajardo discloses the semiconductor device of claim 13. Further, Choi discloses the method, further comprising: forming a second transmission line (118, the interconnection line between the first die 120 and the power management circuit 124 or the another interconnection line 116 in a different level between the first die 120 and the second die 128b) in the redistribution layer (110, interposer includes redistribution layer, e.g., 137-1 in Fig. 2; the interposer 110 includes a body layer 110bd and a top insulating layer 117 interpreted as redistribution layer on the wafer 110bd, as shown in Fig. 3) (Choi, Figs. 1-3, ¶0030, ¶0043-¶0048) on the semiconductive material of the wafer (110), and forming a second magnetic structure (the interposer 110 includes a plurality of  passive devices 132a-132b, as in Fig. 10) (Choi, Figs. 1-3, 10, ¶0073, ¶0077), but does not specifically disclose a second magnetic structure surrounding a second transmission line, wherein the second magnetic structure is configured to increase a characteristic impedance of the second transmission line.
However, Chen teaches forming a magnetic layer (208) (Chen, Fig. 10, 14A, Col. 2, lines 12-40; Col. 3, lines 7-18; Col. 5, lines 5-14; Col. 6, lines 6-14) on a substrate (202); the magnetic layer (208) surrounding a first transmission line (214) which is surrounded by the dielectric layer (210) so as to increase the inductance of the first transmission line (214) which increases an impedance of the first transmission line (214) to promote current flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Choi/Chen/Wu/ Fajardo by forming a second magnetic structure surrounding a second transmission line of Choi wherein the magnetic layer dimensioned relative to the second transmission line as taught by Chen to have a second magnetic structure surrounding a second transmission line, wherein the second magnetic structure is configured to increase a characteristic impedance of the second transmission line in order to increase the inductance of the first transmission line without increasing the resistance to promote current flow through the first  transmission line, and thus to obtain improved semiconductor device with improved life span (Chen, Col. 2, lines 52-67; Col. 3, lines 1-2; Col. 6, lines 6-12).
Regarding Claim 19, Choi in view of Chen, Wu, and Fajardo discloses the semiconductor device of claim 18. Further, Choi discloses that a bottom surface of the first transmission line (116) (Choi, Figs. 1-3, ¶0030, ¶0037, ¶0039, ¶0043-¶0048) is leveled (the first transmission line 116 including uppermost 
Regarding Claim 20, Choi in view of Chen, Wu, and Fajardo discloses the semiconductor device of claim 18. Further, Choi discloses that a bottom surface of the first transmission line (116) (Choi, Figs. 1-3, ¶0030, ¶0037, ¶0039, ¶0043-¶0048) and a bottom surface of the second transmission line (118) are in different levels (the first transmission line 116 including uppermost transmission line and the second transmission lines 118 including lowermost transmission line are at different levels in the redistribution layer 110).
Regarding Claim 21, Choi in view of Chen, Wu, and Fajardo discloses the semiconductor device of claim 18. Further, Choi does not specifically disclose that the forming of the second magnetic structure and the second transmission line further comprises: forming a second lower layer in the first dielectric layer; 7forming the second transmission line in the second dielectric layer; forming at least a second connecting via penetrating the first dielectric layer and the second dielectric layer to couple to the second lower layer; and forming a second upper layer in the third dielectric layer, wherein the second lower layer, the second connecting via and the second upper layer form the second magnetic structure.
However, Fajardo teaches forming inductively coupled wires (Fajardo, Figs. 2, 3A-3H, ¶0001, ¶0018-¶0024; ¶0040-¶0047) in the interlayer dielectric layers (205/211/216 in Fig. 2 or 305/311/316 in Figs. 3C-3F) formed on the semiconductor substrate to improve electrical consumption efficiently through reduced eddy current, wherein the primary wirings (309/310) are surrounded by the magnetic material layers (304 and 313) (Fajardo, Figs. 3C-3H, ¶0022, ¶0023, ¶0044) comprised of suitable magnetic materials that are connected by the contact via extending between the lower magnetic layer (304) and the upper magnetic layer (313). Specifically,  Fajardo teaches forming the magnetic structure and the transmission line that further comprises forming a lower layer (304) in a first dielectric layer (lower dielectric layer 305) (Fajardo, Fig. 3C, ¶0022, ¶0040) over the wafer; forming the transmission line (309/310) (Fajardo, Figs. 3D-3E, ¶0041, ¶0042) in a second dielectric layer (311) over the lower layer (304) and the first dielectric layer (305); forming at least a connecting via (openings in the lower and higher dielectric layers 305 and 311 including the seed layer 312) (Fajardo, Fig. 3F, ¶0042, ¶0043) penetrating the first dielectric layer (305) and the second dielectric layer (311) to couple to the lower layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of forming a semiconductor device of Choi/Chen/Wu/Fajardo by forming the first and second magnetic structures over the wafer of Choi/Chen/Wu/Fajardo, wherein each of the first and second magnetic structures is formed in the dielectric layers over the wafer as taught by Fajardo, such that the second magnetic structure includes the second lower magnetic layer connected to the second upper magnetic layer so as to surround the second transmission wiring to have the method, wherein the forming of the second magnetic structure and the second transmission line further comprises: forming a second lower layer in the first dielectric layer; 7forming the second transmission line in the second dielectric layer; forming at least a second connecting via penetrating the first dielectric layer and the second dielectric layer to couple to the second lower layer; and forming a second upper layer in the third dielectric layer, wherein the second lower layer, the second connecting via and the second upper layer form the second magnetic structure in order to provide improved method to produce on-die inductively coupled wires having  improved electrical power consumption efficiency through reduced eddy currents by forming magnetic structure (Fajardo, ¶0001, ¶0018, ¶0021, ¶0022, ¶0018, ¶0047).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190635 to Choi in view of Chen (US Patent No. 9,379,069),  Wu (US 2015/0076682), and Fajardo (US 2008/0157911) as applied to claim 13, and further in view of Kelly et al. (US Patent No. 9,543,242, hereinafter Kelly).
Regarding Claims 15-17, Choi in view of Chen, Wu, and Fajardo discloses the semiconductor device of claim 13. Further, Choi does not specifically disclose the method, further comprising forming a dielectric material over the redistribution layer, wherein the dielectric material surrounds the first die, the second die and the underfill material (as claimed in claim 15); wherein a top surface of the dielectric material is leveled with a top surface of the first die and a top surface of the second die (as claimed in claim 16); wherein a sidewall of the dielectric material is aligned with a sidewall of the redistribution layer and a sidewall of the semiconductive material of the wafer (as claimed in claim 17).
 wherein a sidewall of the encapsulant material (730) (Kelly, Figs. 7E) is aligned with a sidewall of the redistribution layer (710) and a sidewall of the semiconductive material of the wafer (705).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Choi/Chen/Wu/Fajardo by forming the encapsulant material on the redistribution layer as taught by Kelly so as to surround the first die, the second die and the underfill material to have the method, further comprising forming a dielectric material over the redistribution layer, wherein the dielectric material surrounds the first die, the second die and the underfill material (as claimed in claim 15); wherein a top surface of the dielectric material is leveled with a top surface of the first die and a top surface of the second die (as claimed in claim 16); wherein a sidewall of the dielectric material is aligned with a sidewall of the redistribution layer and a sidewall of the semiconductive material of the wafer (as claimed in claim 17) in order to provide a semiconductor package having increased reliability (Kelly, Col. 3, lines 63-67).
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891